             Case 4:21-cv-00039 Document 3 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

JACQUELINE LOPEZ,                                §
         Plaintiff,                              §
                                                 §
v.                                               §                  PE:21-CV-039-DC-DF
                                                 §
FRANKLIN MANAGEMENT                              §
CORPORATION and THE ESTATE OF                    §
THOMAS A. SCHROBER,                              §
          Defendants.                            §

                               ORDER TRANSFERING CASE

       BEFORE THE COURT is the status of the above-referenced case, which was assigned

following Defendant Franklin Credit Management Corporation’s (“Defendant Franklin Credit”)

removal of this case to federal court. (See Doc. 1). For the reasons discussed below, the Court

will transfer this case to the U.S. District Court for the Western District of Texas, El Paso

Division.

       On May 27, 2021, Plaintiff Jacqueline Lopez (“Plaintiff”) initiated this case in Probate

Court No. 2 in El Paso County styled Jacqueline Lopez v. Franklin Management Corporation

and the Estate of Thomas A. Shcuber, Cause No. 2019-CPR707-A. Id. at 1. Plaintiff claims

Defendant Franklin Credit failed to provide her proper notice of default and foreclosure. Id. at 2.

Plaintiff additionally asserts a claim against Defendant Estate of Thomas A. Schober (“the

Estate”) because Mr. Schober allegedly, during his life, scammed Plaintiff by causing her to

convey title to property to him in exchange for his promise to pay off Plaintiff’s liens on said

property, which Mr. Schrober allegedly failed to do. Id. On June 10, 2021, Defendant Franklin

Credit removed the case to the Pecos Division pursuant to 28 U.S.C. § 1446(a). Id. at 2–3. Upon

review of the Notice of Removal, it appears that this case finds itself in the Pecos Division by
                Case 4:21-cv-00039 Document 3 Filed 06/14/21 Page 2 of 2




mistake.1 Moreover, it does not appear that venue would otherwise properly lie in the Pecos

Division as a substantial portion of the events giving rise to this litigation occurred in El Paso

County, which is not located in the Pecos Division. See 28 U.S.C. § 1391(b)(2).

         For these reasons, the Court will exercise its discretion and sua sponte TRANSFER this

case pursuant to 28 U.S.C. § 1406(a) to the United States District Court for the Western District

of Texas, El Paso Division, where it should be assigned to a judge of that Division for further

proceedings. See Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 645 (5th Cir.

1994); S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 493 n.3 (5th Cir. 1996).

         It is so ORDERED.

         SIGNED this 14th day of June, 2021.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE




1. See Doc. 1 at 8–9 (“Venue for removal is proper in this district and division, the United States District Court for
the Western District of Texas, El Paso Division, under 28 U.S.C. [§] 1441(a) because this district and division
embrace Probate Court No.2 of El Paso County, Texas, the forum in which the removed action was pending.”).

                                                          2
